On Rehearing.
MONROE, J.
[1] In the opinion heretofore handed down it w'as held that the title, by prescription, set up by Mrs. Christian could not be maintained, not because a title by prescription, once acquired, is not as good as any other, but because the prescription relied on as showing the acquisition had not been pleaded and the plea could not be supplied by the court. Thereafter our attention was called to the fact that the plea had been made and appears in the transcript, but, by some mischance, had been overlooked, and the rehearing was granted. Upon the other questions considered, we adhere to the views already expressed. Garrett’s authors had no title originally, and could convey none, and were not in possession long enough to acquire by prescription. On the other hand, Mrs. Christian’s author, Ashlin, acquired a tract of about 130 acres, which included the 22 acres here in question, from the government of the United States in 1882 as a homestead, and occupied it as such until his death, probably in 1888, in which year it was sold by order of court in the matter of the tutorship of the minor Pearl R. Fortson, Ashlin’s daughter and sole heir, to E. C. Christian, who went into actual possession under his title, and so remained, without interruption, certainly until 1897, and probably through tenants until 1900. It is true that the parcel here in question, being low and wet, was not fenced in, and is not shown to have been used, but that may happen, and does happen, with regard to. many farms or plantations; i. e., that portions of them are not fenced or used. Actual possession of part of a tract of land, with title to the whole, and wdth the intention to possess according to the title, is, however, possession of the whole. Civ. Code, arts.. *5433437, 3498; Donegan’s Heirs v. Martineau, 9 Mart. (O. S.) 43; Henderson v. St. Charles Church, 7 Mart. (N. S.) 122; Gillard et al. v. Glenn et al., 1 Rob. 159; Chamberlain et al. v. Abadie, 48 La. Ann. 589, 19 South. 574; George v. Cole, 109 La. 833, 33 South. 784; Sallier v. Bartley, 113 La. 400, 37 South. 6; Mott v. Hopper, 116 La. 629, 40 South. 921.
The prescription certainly began to run on February 9, 1887, when the land was segregated from the public domain by the patent to MeEnery, and Ashlin was in possession at that time, and he, or his heir, remained in possession until the sale to Christian in 1888, when Christian went into possession, and, though the witnesses do not state the exact date, in 1897, when he moved away, one of them (Ivey, who was called in behalf of plaintiff) testifies that he moved to Vivian in 1897, and it is not pretended that there was any adverse possession up to that time, or afterwards, until 1901, when Fain attempted to cultivate the 22 acres here in dispute, but gave it up after a while because he found it too wet. [2] We think, therefore, that actual possession under Ashlin’s title for 10 years from February 9, 1887, is shown with reasonable certainty; and, moreover, that the civil possession followed the actual possession until 1901, when it was ousted, as to the parcel here in question by the actual possession of Fain (Civ. Code, arts. 3442, 3443, 3444; Bernstine v. Deeper, 118 La. 1100, 43 South. 889); and hence, as there is no doubt of the good faith of the parties, that the Ashlin title was perfected (in Christian) by the prescription of ten years.
It is therefore ordered that the decree heretofore entered be set aside, and that the judgment appealed from be now affirmed, at the cost of the appellant.